DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 14-17, 19, 21-23 are objected to because of the following informalities:  
Claim 14 in line 3, the correct phrase is “an adjacent said area covering element”
Claim 15 in line 2, the correct phrase is ‘In which the at least one first coupling element”
Claim 16 in line 2, the correct phrase is ‘In which the at least one first coupling element”
Claim 17 in lines 2-3, the correct phrase is “are free of the first and second coupling profiles”
Claim 19 in line 2, the correct phrase is “in which the at least one first coupling profile and a complementary said second coupling profile”
Claim 21 in line 2, the correct phrase is “wherein the at least one first coupling profile”
Claim 22 in line 2, the correct phrase is “wherein the second coupling profile”
Claim 23 in line 2, the correct phrase is “complementary said first and second coupling profiles”
Claim 23 in line 3, the correct phrase is “to interlock at least two adjacent said area covering elements”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 8-10, 13-17, 19, 21-23, 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Regarding claims 1-6, 8-10, 13-17, 19, 21-23, 25-27, the phrase "sheet-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). Examiner suggest to replace the term “sheet-like carrier core” with “carrier core”
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 13 recites the broad recitation “between 2 and 25 mm”, and the claim also recites “between 10 and 
Regarding claims 6, 10, 13 the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 6 recites the limitation “by a transparent useful layer”. This limitation renders the claim unclear and confusing, the Examiner is not clear of what is considered “a useful layer”.
Claims 14-17, 19, recites limitations towards “the carrier core is provided with at least one first coupling element”. These limitations render the claims unclear and confusing because the coupling elements are provided in the “area covering element” not only on the “carrier core”. The claims will be examined as best understood.
Claims 14-17, 19 recite the limitation "the carrier core".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Douglas (US 8,065,849) in view of Chen (US 2006/0032175).
Regarding claim 1, Douglas discloses an area covering element 1 comprising at least one sheet-like carrier core 2, at least one protective layer 4 and an additional layer 3 arranged between the sheet-like carrier core 2 and the at least one protective layer 4, the sheet- like carrier core 2 consisting of a strong, load-bearing carrier material and having at least an upper side and an underside arranged opposite from the upper side and also at least a first and second side face, arranged opposite from one another and respectively joining the upper side and underside, (Fig 1A, 13),
characterized in that the additional layer 3, which is firmly connected to the carrier core 2 the additional layer 3 at least partially covering at least the upper side and the substantially complete first and second side faces of the sheet-like carrier core 2, towards the underside of the carrier core, and in that the protective layer 4 is covering the full surface area at least of the additional layer 3 connected to the carrier core 2 (Fig 13), (Col 5, Lines 43-46). Examiner notes that Douglas discloses that the protective layer 4 may extend all down the sides and/or ends of the plank thus the claimed limitations are met.

Regarding claims 2 and 3, Douglas modified by Chen discloses the modified printed film at least partially/completely covers at least the upper side and the underside and also the first and second side faces of the sheet-like carrier core, (Fig 1A, 13 of Douglas).
Regarding claim 4, Douglas modified by Chen discloses the modified printed film furthermore extends at least partially over oppositely arranged third and fourth side faces of the sheet-like carrier core.
Regarding claim 5, Douglas discloses the protective layer 4 is formed by a surface coating (Fig 1A, 13).
Regarding claim 6 as best understood, Douglas modified by Chen discloses the protective layer 4 is formed by a polyurethane material, but does not disclose the protective layer is a transparent protective film. 	It would have been obvious to one having ordinary skill in the art at the time of invention to use a transparent protective film, since it has been held to be within the general skill of a worker in the art to select a 
Regarding claim 8, Douglas discloses the carrier material of the sheet-like carrier core 2 comprises a wood, a wood material, a plastic, (Col 5, Lines 47-50).
Regarding claim 9, Douglas modified by Chen discloses the modified printed film, Chen further discloses the printed film is a film printed by means of digital printing (Par 0100). Examiner wants to note that the claim is a product by process claim and the printed film does not depend on the process of making it.  The product-by-process limitation “printed by means of digital printing” would not be expected to impart distinctive structural characteristics to the printed film.  Therefore, the claimed printed film is not a different and unobvious printed film from the printed film of Douglas modified by Chen.  
Regarding claim 10 as best understood, Douglas modified by Chen discloses the printed film is produced a thermoplastic polymer (Par 0100).
Regarding claim 13 as best understood, Douglas modified by Chen discloses the sheet-like carrier core 2, but does not disclose the sheet-like carrier core has a thickness of between 2 and 25 mm, in particular a thickness of between 10 and 20 mm. However, it would have been an obvious matter of design choice to modify the sheet-like carrier core of Douglas to have a thickness as claimed, since such a modification would have involved a mere change in the thickness of the sheet-like carrier core and it would provide covering elements of different thicknesses. A change in thickness is generally recognized as being within the level of ordinary skill in the art.
Regarding claims 25 and 27, Douglas modified by Chen discloses the basic claimed method. The claimed method steps would have been obvious method of producing the area covering element. The steps can obviously be seen in the above rejections of the apparatus claims since the method claims merely recite the apparatus claims in method form.
Regarding claim 26, Douglas modified by Chen discloses as discussed in claim 25, Chen further discloses the printed film is bonded by a primer at least on the upper side and the first and second side faces of the sheet-like carrier core, for this purpose a layer of primer being applied at least to the upper side and the first and second side faces of the sheet-like carrier core before the application of the printed film (Par 0078), but does not disclose the printed film being adhesively attached by a layer of adhesive. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use an adhesive in place of the primer because these are equivalent elements both capably serve to bond the printed film onto the sheet-like carrier core, and the selection of known equivalents to bonding materials would have been within the level of ordinary skill in the art the time the invention was made. 

Claims 14-17, 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Douglas (US 8,065,849), Figures 1A, 13 in view of Chen (US 2006/0032175) and further in view of Douglas Figure 7. 
Regarding claim 14, Douglas in Figures 1A, 13 modified by Chen discloses as discussed in claim 1, but does not discloses the area covering element is provided with at least one first coupling profile configured to co-act with a second coupling profile of 
Regarding claim 15, the modified area covering element would have the at least one first coupling profile 134 is located at a first side face and/or a second side face of the area covering element.
Regarding claims 16 and 17, Douglas in Figures 1A, 13 modified by Chen and Douglas in Fig 7 disclose the modified area covering element with at least one first coupling profile, but does not specifically discloses the at least one first coupling profile is located at a third side face and/or a fourth side face of the carrier core and the first side face and the second side face of the area covering element are free of any coupling profiles. However, it would have been an obvious engineering design to have the first coupling profile located at a third side face and/or a fourth side face of the carrier core and the first side face and the second side face of the area covering element free of the first coupling profile according to the desired locking direction of the area covering elements.
Regarding claim 19, the modified area covering element would have the at least one first coupling profile 134 and a complementary said second coupling profile 133 are located at opposite side faces of the area covering element (Fig 7).
Regarding claims 21 and 22, Douglas in Figures 1A, 13 modified by Chen and Douglas in Fig 7 disclose the at least one first coupling profile is at least partially formed by a groove or recess 134 and the second coupling profile is at least partially formed by tongue or pin 133 (Fig 7).
Regarding claim 23, Douglas in Figures 1A, 13 modified by Chen and Douglas in Fig 7 disclose at least one pair of complementary said first and second coupling profiles is configured to interlock at least two adjacent said area covering elements, such that the area covering elements are locked in a horizontal direction, parallel to a plane defined by the area covering elements, and a vertical direction, perpendicular to said plane defined by the area covering elements (Fig 7).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281. The examiner can normally be reached 8:30AM-5PM MONDAY-FRIDAY.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADRIANA FIGUEROA/
Primary Examiner
Art Unit 3633
10/29/2021